ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_02_FR.txt. 39

OPINION INDIVIDUELLE DE M. ALFARO,
VICE-PRÉSIDENT
[Traduction ]

L’arrét rendu par la Cour en la présente affaire se fonde sur des
considérations de droit et de fait auxquelles je souscris entièrement
et tout particuliérement parce qu’elles ont pour base essentielle
un principe de droit auquel j’attribue beaucoup de poids et qui a
souvent été appliqué par les tribunaux internationaux, tant de
justice que d’arbitrage.

Ce principe, tel que je l’entends, est qu’un État partie à un litige
international est tenu par ses actes ou son attitude antérieure
lorsqu’ils sont en contradiction avec ses prétentions dans ce litige.

Je suis certain que, lorsqu’il est énoncé dans ces termes généraux,
la sagesse et l’équité de ce principe sont admises par tous. Il est
cependant évident qu'il existe des divergences d’opinion consi-
dérables quant A son sens, 4 son caractére, 4 sa portée et méme
à sa dénomination; et comme on ne peut s’attendre à ce que l’arrét
de la Cour traite de ces détails, j’ai cru indispensable, en toute con-
science, d'exposer les vues qui m'ont amené à adopter cette décision.

Ce principe, assez souvent appelé doctrine, est invoqué sous le
nom d’«estoppel », de «préclusion », «forclusion », « acquiesce-
ment ». Je m’abstiendrai d’adopter l’un de ces termes en particulier,
car je ne pense pas qu'aucun d’eux convienne exactement ni au
principe ni à la doctrine, tels qu’ils sont appliqués dans les affaires
internationales.

Les juristes espagnols, témoignant de l’emploi d’un critère ob-
jectif, le désignent par l’expression « doctrina de los actos propios ».

Dans son « Dictionnaire de la terminologie du droit international »
M. Basdevant a donné de l’estoppel une définition qui est sans nul
doute extrêmement exacte. La voici:

« Terme de procédure emprunté à la langue anglaise qui désigne
l'objection péremptoire qui s'oppose à ce qu une partie à un procès
prenne une position qui contredit soit ce qu’elle a antérieurement
admis expressément ou tacitement, soit ce qu’elle prétend soutenir
dans la méme instance. »

Toutefois, si on la compare aux définitions et observations qui
figurent dans les textes juridiques anglo-américains, nous ne pou-
vons manquer de reconnaître que si ce principe, tel qu’il est énoncé
ci-dessus, est bien celui sur lequel repose la doctrine anglo-saxonne
de Vestoppel, il n’en existe pas moins une différence trés importante
entre la régle simple et précise adoptée et appliquée dans le domaine
international et les classifications, modalités, variantes et sous-
variantes et les aspects procéduraux compliqués du systéme interne.
Il en résulte que dans certaines affaires internationales la décision

37
ARRÊT DU I5 VI 62 (OP. INDIV. DE M. ALFARO) 40

peut n'avoir rien de commun avec l’estopfel anglo-saxon, et qu’en
même temps on rencontre dans celui-ci des notions manifestement
étrangères à la pratique et à la jurisprudence internationales.

Je me suis cru tenu, bien entendu, de mentionner ces dénomi-
nations puisqu'elles sont si communément employées dans les
textes internationaux, mais je les ai écartées en exposant mes vues
touchant le principe qui fait l’objet de cette opinion individuelle.

Quels que soient le ou les termes employés pour désigner le
principe tel qu'il a été appliqué dans le domaine international, sa
substance est toujours la même: la contradiction entre les récla-
mations ou allégations présentées par un État et sa consuite anté-
rieure à ce sujet n'est pas admissible (allegans contraria non audien-
dus est). Son objectif est toujours le même: un Etat n’est pas auto-
risé à tirer profit de ses propres contradictions au préjudice d’un
autre Etat (nemo potest mutare consilium suum in alterius injuriam).
A fortiori, cet Etat ne saurait étre admis a profiter de ses contra-
dictions lorsque c’est par l'effet de sa propre action fautive ou illicite
que l’autre partie a été privée de son droit ou empéchée de l'exercer
(nullus commodum capere de sua injuria propria). Enfin, l'effet juridi-
que de ce principe est toujours le méme: la partie qui, par sa recon-
naissance, sa représentation, sa déclaration, sa conduite ou son silen-
ce, a maintenu une attitude manifestement contraire au droit qu’elle
prétend revendiquer devant un tribunal international est irrecevable
a réclamer ce droit {venire contra factum proprium non valet).

Les actes ou l’attitude d’un État, antérieurement et par rapport
à des droits en litige avec un autre État, peuvent prendre la forme
d’un accord écrit, d’une déclaration, d’une représentation ou d’une
reconnaissance exprès, ou bien celle d’une conduite qui implique
un consentement ou un accord tacite quant à une situation déter-
minée de fait ou de droit.

Un État peut être lié aussi par une attitude passive ou négative
à l'égard de droits affirmés par un autre Etat, que le premier de
ces Etats revendique ultérieurement. La passivité en face de
certains faits est la forme la plus générale de l’acquiescement ou du
consentement tacite. Si un Et tat n’affirme pas son droit lorsque ce
droit est contesté ouvertement par un autre Etat, cette carence
ne peut signifier que l’abandon de ce droit. Le silence d’un Etat
en présence de faits contraires ou préjudiciables à des droits re-
vendiqués ultérieurement par cet Etat devant un tribunal inter-
national ne peut étreinterprété que comme une reconnaissance tacite
donnée antérieurement au litige. Cette interprétation vaut notam-
ment dans le cas de rapports contractuels affectant directement
et exclusivement deux Etats. Si un État ne proteste pas, alors que
selon la pratique générale des États une protestation apparaîtrait
indispensable pour affirmer, préserver ou sauvegarder un droit,
cette carence signifie aussi acquiescement ou consentement tacite:
l'État en cause doit être considéré comme irrecevable à revendiquer

38
ARRÊT DU 15 VI 62 (OP. INDIV. DE M. ALFARO) 41

devant un tribunal international les droits qu'il n’a pas affirmés
ou maintenus lorsqu’ils ont été ouvertement contestés par la parole
ou par l’action.

« L’absence de protestation.» — déclare Lauterpacht — « peut en
outre devenir en elle-méme la source d’un droit juridique dans la
mesure où elle se rapporte à l’estoppel ou à la prescription ou en
forme un élément constitutif. Comme ces deux principes juridiques
généralement reconnus, l'effet à longue portée de l’absence de
protestation n’a pas, en droit, un caractère artificiel. C’est un besoin
fondamental de stabilité — un besoin encore plus important dans
le domaine international que dans les autres; c'est un précepte de
bonne foi en ce qu'il empêche les États de jouer un double jeu dans
certaines situations qui affectent d’autres États; et il est conforme
à l'équité en ce qu'il protège un Etat du risque d’encourir des res-
ponsabilités et des dépenses en raison de l’acquiescement apparent
d’autres Etats et de se voir ensuite en butte à des contestations de
la part de ces mêmes États. » (Sovereignty over submarine areas, dans
British Year Book, 1950.)

Le raisonnement employé et la jurisprudence créée à l'égard de
l'absence de protestation est applicable aussi lorsqu'un Etat ne
réserve pas les droits dont il est juridiquement possesseur et qu'il
a la possibilité de revendiquer et d’exercer le moment venu. Une
telle carence peut être et a été interprétée comme un abandon de
ces droits.

Le principe qui condamne la contradiction entre les actes anté-
rieurs et les prétentions subséquentes ne saurait être considéré
comme une simple règle de preuve ou de procédure. Le caractère
substantiel de cette règle a été reconnu par plusieurs auteurs. Comme
l’a dit sir Frederick Pollock:

« l’estoppel est souvent décrit comme une règle de preuve, et peut
l’être en effet. Mais il est plus exact de reconnaître dans ce principe
tout entier une règle de fond du droit. »

Dans Vaffaire Nottebohm, le mémoire du Liechtenstein indique
ce qui suit:

« On peut faire observer à cet égard que la doctrine de l’« estoppel »,
qui est la même tant en droit international qu’en droit interne,
n'est pas, nonobstant sa signification technique apparente, une règle
de droit formelle et artificielle. Elle est essentiellement fondée sur des
considérations de bonne foi et d’honnéteté dans les relations entre
États comme dans les relations entre individus. »

A mon avis, c'est un principe de fond, une présomption juris
et de jure en vertu de laquelle un État est considéré comme
ayant abandonné son droit, s’il l’a jamais possédé, ou bien comme
n'ayant jamais considéré qu’il possédait un titre juridique certain
sur lequel il pouvait fonder son opposition aux droits affirmés
ou revendiqués par un autre État. En bref, les effets juridiques
du principe sont si fondamentaux qu’ils tranchent seuls, par eux-

39
ARRÊT DU 15 VI 62 (OP. INDIV. DE M. ALFARO) 42

mêmes, l'objet du différend et qu’on ne saurait considérer comme
un simple incident de la procédure toute infraction à ce principe.

Le fondement essentiel de ce principe est la bonne foi qui doit
régner dans les relations internationales: la contradiction dans
la conduite ou dans l'opinion d’un État au préjudice d’un autre
est incompatible avec la bonne foi. Il faut souligner à nouveau que
la contradiction est particulièrement inadmissible quand le différend
découle de rapports reposant sur un traité bilatéral.

Un fondement secondaire de ce principe réside dans la nécessité
d'assurer la sécurité des rapports contractuels. Un État lié par un
certain traité à un autre Etat doit être assuré que l'exercice har-
monieux et paisible des droits de chaque partie et l'exercice fidèle
des obligations réciproques dénotent un état de choses satisfaisant
pour les deux parties, de caractère permanent, et voué à durer
aussi longtemps que le traité demeure en vigueur. Un État
ne saurait jouir de cette situation et vivre en même temps dans
la crainte qu’un jour l’autre partie puisse changer d’avis et de
conduite et compromettre ou dénier des droits que pendant long-
temps elle n’a jamais contestés. L’exécution continue et indiscutée
d'un traité équivaut à un engagement, à une assurance renouvelée
jour par jour que le traité est valide et effectif tel qu'il a été signé,
conçu et compris par les parties. Ce sentiment de sécurité doit
être considéré comme un élément indispensable d’une fructueuse
harmonie dans tous les rapports fondés sur des traités.

On voit donc que la règle pacta sunt servanda ne saurait être
conciliée avec des attitudes contradictoires dans l'interprétation et
l'application des traités publics. Sans doute cette règle n’est pas en
conflit avec le problème tout différent de vebus sic stantibus. L’in-
conséquence condamne deux positions contradictoires visant une
même situation existant au moment où se sont produits les actes
ayant caractère obligatoire. La clause rebus sic stantibus envisage
deux situations différentes: l’une existant lors de la signature du
traité et la situation nouvelle créée par des conditions et des circons-
tances postérieures au traité. Mais dans le cas même de rapports
ordinaires, non contractuels, entre États, la règle de l’uniformité de
comportement doit être respectée, et un État ne peut pas contester
ni attaquer les droits d’un autre État d’une manière incompatible
avec ses propres actes, sa conduite ou ses opinions antérieurs dans
ses rapports internationaux.

Enfin on peut affirmer, comme dans le cas de la prescription,
que ce principe se fonde aussi sur la nécessité d'éviter des contro-
verses dans l'intérêt général (interest ver publicae ut sit finis litium).
En réprimant l’inconséquence, on pourra sans doute éviter un
grand nombre de litiges et on renforcera l'amitié et la coopération
au sein de la communauté internationale.

Tout en m’abstenant de discuter le point de savoir si le principe
de l’effet obligatoire des propres actes d’un pays à l’égard des droits
en litige avec un autre Etat fait ou non partie du droit international

40
ARRÊT DU I5 VI 62 (OP. INDIV. DE M. ALFARO) 43

coutumier, je n’hésite pas à affirmer que ce principe, reconnu dans
le monde entier depuis le temps des Romains, est un des « principes
généraux de droit reconnus par les nations civilisées », applicables
et souvent appliqués par la Cour internationale de Justice en vertu
de l’article 38, paragraphe 1 (c), de son Statut.

 

Affaires dans lesquelles la Cour internationale de Justice, la Cour
permanente de Justice internationale ou les tribunaux d'arbitrage ont
appliqué ou reconnu le principe discuté plus haut.

 

I. Accord ou reconnaissance exprès

Dans l'affaire de la Sentence arbitrale rendue par le roi d'Espagne,
Honduras c. Nicaragua (1960), la Cour internationale de Justice
a énoncé ce qui suit:

«Ni la validité de la désignation du roi comme arbitre ni sa com-
pétence à ce titre n'ont été mises en doute à aucun moment de la
procédure arbitrale qui s’est déroulée devant lui. Les Parties ont
suivi devant le roi la procédure qui avait été convenue pour la
présentation de leurs thèses respectives. Bien plus, ce n’est que dans
la note du ministre des Affaires étrangères du Nicaragua en date du
19 mars 1912 que la validité de la désignation du roi d'Espagne
comme arbitre a été contestée pour la première fois.

Dans ces conditions, la Cour ne peut conclure à l’invalidité de la
désignation du roi d'Espagne comme arbitre pour trancher la
question des limites entre les deux Parties. »

Et la Cour a dit plus loin:

«De l'avis de la Cour, le Nicaragua a, par ses déclarations ex-
presses et par son comportement, reconnu le caractère valable de la
sentence et il n’est plus en droit de revenir sur cette reconnaissance
pour contester la validité de la sentence. » (C. I. J. Recueil, pp. 207,
213.)

Dans son opinion individuelle en la même affaire, sir Percy Spen-
der a dit:

« À mon avis, il n’est pas nécessaire de déterminer si la désignation
du roi est entachée d’inexécution des dispositions du traité. Bien que
je penche fortement à croire que la désignation a été irrégulière, cet
argument du Nicaragua échoue parce que la conduite de cet État,
avant et pendant l'arbitrage, lui interdit d’invoquer une irrégularité
quelconque dans la désignation du roi comme motif pour invalider la
sentence. » (Zbid., p. 210.)

Dans l'avis consultatif concernant la Compétence de la Commission
européenne du Danube, la Cour permanente de Justice internationale
a énoncé que:

41
ARRÊT DU 15 VI 62 (OP. INDIV. DE M. ALFARO) | 44

«étant donné que tous les Gouvernements intéressés à l'espèce ont
signé et ratifié le Traité de Versailles comme le Statut définitif, ils
ne sauraient invoquer, l’un contre l’autre, que telle ou telle dispo-
sition du Statut est dépourvue de validité parce qu’elle dépasse le
mandat confié à la Conférence du Danube aux termes de l’article 349
du Traité de Versailles ». (C. P. J. I., Série B, n° 14, p. 23.)

Dans l'affaire du Sfatut juridique du Groënland oriental (1933),
la Cour permanente de Justice internationale a déclaré:

«la Norvège a réaffirmé le fait que tout le Groënland est reconnu
par elle comme danois, réaffirmation qui exclut une contestation de
la souveraineté danoise sur l’ensemble du Groënland ».

La Cour a donc décidé que la « déclaration Ihlen » était oppo-
sable à la Norvège et empêchait toute action norvégienne subsé-
quente contraire à l'intention notifiée (C. P. J. I., Série A/B, n° 53,
Pp. 70-71).

L'affaire des Emprunts serbes est rapportée par Bowett comme
suit (« Estoppel before International Tribunals », British Yearbook
of International Law, 1957): |

«Dans l'affaire des emprunts serbes, la question s’est posée de
savoir si en acceptant le paiement des intérêts afférent aux emprunts
en francs français, au lieu de «francs or», les porteurs français
avaient montré qu'ils étaient prêts à accepter le paiement en francs
français. Si oui, en dépit de la dérogation que cette réponse cons-
tituait aux conditions du prêt, on pouvait se demander s'ils n'étaient
pas empéchés (estopped) dès lors de réclamer que le paiement soit
effectué conformément aux conditions formelles des emprunts. »

Sur ce point, la Cour permanente a décidé que:

«… lorsque l’on examine les conditions requises en vue d’établir
la perte d’un droit en vertu du principe de l’« estoppel », il est très
clair que l'application de ce principe à l’espèce manque de base. Les
porteurs n’ont pas fait de déclaration claire et non équivoque sur
laquelle l’État débiteur pit à bon droit se fonder et se soit fondé. »
(C. P. J. 1., Série A, n°5 20-21, p. 30.)

Dans l'affaire Shufeldt (1930), les Etats-Unis ont prétendu que
le Guatemala, ayant reconnu depuis six ans la validité du contrat
du demandeur et reçu tous les avantages auxquels il avait droit
aux termes de ce contrat, et ayant autorisé Shufeldt à continuer à
investir des fonds sur la concession, était empéché d’en nier la vali-
dité, même si le contrat n’avait pas reçu l’approbation nécessaire
du Parlement guatémaltéque. L’arbitre a déclaré que cette thèse
était « fondée et conforme aux principes du droit international ».
(Cheng, General Principles of Law, ch. 5, C, p. 143.)

 

2. Reconnaissance par conduite et accord exprès

Dans l'affaire du Fonds pieux des Californies (1902), les États-Unis
ont prétendu que le Mexique était empêché par sa conduite de

42
ARRÊT DU 15 VI 62 (OP. INDIV. DE M. ALFARO) 45

contester le droit de la Commission mixte de 1868 de régler l’en-
semble de la question du Fonds des Californies. Ils affirmaient que
pendant tout le différend, avant comme après la décision de l’ar-
bitre, le Mexique, implicitement et par une conduite uniforme,
avait concédé à cette commission pleins pouvoirs de décision. Cette
conduite consistait dans la ratification, en 1872 et 1874, des conven-
tions autorisant l'extension des délais impartis à la Commission
mixte pour régler les demandes qui lui étaient présentées, ainsi
qu’en d’autres actes des agents du Mexique. (Lauterpacht, Private
Law Sources and Analogies of International Law, p. 248.)

 

3. Passivité en face d'actes contraires. Abandon de droits

L'effet obligatoire de la passivité ou de l’inaction en face d’actes
contraires à ce qu’un Etat croit ou prétend être ses droits est exposé
très nettement dans l’affaire Grisbadarna (1909) entre la Norvège
et la Suède, dans laquelle la Cour a fait les observations suivantes,
en allouant à la Suède le territoire litigieux:

«La «circonstance que la Suède a effectué dans les parages de
Grisbadarna, surtout dans les derniers temps, des actes multiples
émanés de sa conviction que ces parages étaient suédois, comme, par
exemple, le balisage, le mesurage de la mer et l'installation d'un
bateau-phare, lesquels actes entrainaient des frais considérables et
par lesquels elle ne croyait pas seulement exercer un droit mais bien
plus encore accomplir un devoir; tandis que la Norvège, de son propre
aveu, sous ces divers rapports s’est souciée bien moins ou presque pas
du tout de ces parages ». Après avoir invoqué la maxime quieta non
movere, le tribunal a insisté encore sur la coexistence des dépenses
et de l’acquiescement dans les termes suivants: «... le stationnement
d'un bateau-phare, nécessaire à la sécurité de la navigation dans
les parages de Grisbadarna, a été effectué par la Suède sans rencontrer
de protestation et sur l'initiative même de la Norvège et ... égale-
ment, l'établissement d’un assez grand nombre de balises y a été
opéré sans soulever de protestations ».» (Scott, Travaux de la Cour
permanente d'arbitrage de La Haye, 1916, pp. 135-136.)

 

Des conditions très semblables à celles de l'affaire Grisbadarna
se sont retrouvées dans la discussion relative aux îles des Min-
quiers et des Écréhous (1953). Vers la fin de la procédure orale, sir
Gerald Fitzmaurice a présenté cette thése dans les termes suivants:

«{Un titre sur un territoire est abandonné] quand on laisse un
autre pays assumer et remplir pendant de longues années toutes
les responsabilités et charges se rapportant au territoire envisagé.
Peut-on rien imaginer d’autre qui constitue mieux l’acquiescement,
qui soit en fait l'abandon, et cette attitude, ou plutôt cette inaction
disqualifie le pays intéressé pour affirmer le maintien de son titre
en existence. » (J. C. McGibbon, « Estoppel in International Law »,
dans Int. and Comp. Law Quarterly, 1958, p. 509.)

 

43
ARRÊT DU 15 VI 62 (OP. INDIV. DE M. ALFARO) 46

Dans l'affaire du Yukon Lumber, la Grande- -Bretagne a réclamé
la valeur de certaines coupes de bois pratiquées illicitement en
territoire canadien, vendues ensuite au Gouvernement des États-
Unis, et employées par ce Gouvernement à la construction de
certains ponts militaires en Alaska. Les États-Unis répondaient
que la Grande-Bretagne, en raison des mesures prises par ses
fonctionnaires, était empêchée de contester (estopped) que les Etats-
Unis avaient été juridiquement investis d'un titre plein et complet
sur ces coupes, que l’agent forestier canadien n'avait pas protesté,
qu'il avait assisté à leur acquisition par le Gouvernement américain
bona fide, au paiement continué pendant six mois des versements dus
en conséquence, ce pourquoi maintenant la Grande-Bretagne ne
pouvait voir accueiller sa demande touchant le paiement par les
États-Unis de coupes qu'ils avaient pu acheter par erreur. Cette
thèse, qui s’appuyait sur un grand nombre de précédents anglais et
américains concernant l’estoppel, a été entièrement adoptée par le
tribunal. (Lauterpacht, op. cat., par. 132, p. 280.)

 

L’arbitre en l’affaire de l'Île de Palmas a tranché sans tenir
compte de la reconnaissance de la situation en 1714 par le traité
d’Utrecht:

« Vacquiescement de l’Espagne à l’état de choses établi après 1677
[Pétablissement des Pays-Bas aux Sanghi] la priverait, elle et ses
successeurs, de la possibilité de continuer à invoquer des droits
conventionnels à l’heure actuelle ». (J.C. McGibbon, op. cit., p. 506.)

 

4. Absence de protestation

« Le devoir de protester », dit Lauterpacht, «et la pertinence de
l'absence de protestation sont particulièrement remarquables dans
le domaine international où n'existent pas toujours les voies nor-
males pour faire reconnaître des droits contestés par la juridiction
obligatoire d’un tribunal. »

A cet égard, il se réfère à l'affaire des Réclamations contre le
Venezuela (1002) dans les termes suivants:

« L'arbitrage, en dehors de l'effet qu'il attribuait à la reconnais-
sance vénézuélienne en principe, du bien-fondé de la prétention des
puissances bloquantes, se fondait en majeure partie sur l'effet de
l'acceptation d'un estoppel, comme l'indiquent les raisons suivantes
des considérants précédant le dispositif de la sentence: « considérant
que le Gouvernement du Venezuela jusqu’à la fin de janvier 1903 ne
protestait nullement contre la prétention des puissances bloquantes
d'exiger des gages spéciaux pour le règlement de leurs réclamations

. considérant que les puissances neutres … n'ont pas protesté
contre la prétention des puissances bloquantes à un traitement
préférentiel ... considérant qu'il résulte des négociations diplomati-
ques ... que les Gouvernements allemand et britannique insistaient
constamment sur ce qu'il leur soit donné des garanties ... considérant

44
ARRÊT DU 15 Vi 62 (OP. INDIV. DE M. ALFARO) 47

que le plénipotentiaire du Gouvernement du Venezuela accepta ces
réserves de la part des Puissances alliées sans la moindre protestation
... pour ces motifs {inter alia) le tribunal d’arbitrage décide et pro-
nonce à l’unanimité ». »

Dans l'affaire anglo-norvégieme des Pécheries (1951), la Cour
internationale de Justice a estimé que «l’abstention prolongée »
du Royaume-Uni, qui n'avait pas protesté contre le système de la
délimitation par le moyen de lignes droites, a été l’un des facteurs
“qui, en même temps que «la notoriété des faits, la tolérance générale
de la communauté internationale, la position de la Grande-Bretagne
dans la mer du Nord, son intérêt propre dans la question, son
abstention prolongée, permettraient en tout cas à la Norvège
d’opposer son système au Royaume-Uni ».

 

Dans l'affaire du Lotus, la Cour s’est référée aux divers exemples
cités au cours de la discussion de procédures criminelles se rappor-
tant à des collisions poursuivies devant les tribunaux d’un pays
autre que celui du pavillon du navire en question et a souligné le
fait que, dans ces affaires, les États intéressés n’avaient pas soulevé
d’objections et s'étaient abstenus de protester. La Cour a dit:

« Cette circonstance va directement à l’encontre de l'existence du
consentement tacite des États en faveur de la compétence exclusive
de l'État du pavillon. Il ne semble guère probable, et il ne serait
pas conforme à la pratique internationale, que le Gouvernement
français dans le cas de l’Ortigia-Oncle-Joseph et le Gouvernement
allemand dans celui de l'Ehbatana-West-Hinder eussent omis de
protester contre l'exercice de la juridiction pénale de la part des
tribunaux italiens et belges, si vraiment ils avaient pensé qu’il y
avait là une violation du droit international. » (C. P. J. [., Série A,
n° 10, p. 20.) ;

5. Absence de réserves de drotts

Dans l'affaire des Indemmnités russes (1912), la Russie réclamait des
intérêts pour le retard apporté au paiement de certaines indemnités
prévues par le traité de Constantinople de 1879. Le Gouvernement
ottoman soutenait, et l'exactitude de cette affirmation ressortait
clairement de la correspondance produite devant la Cour, que, bien
que le Gouvernement russe ait demandé en 1801 le paiement de
l'intérêt et du capital, il n’avait pas, par la suite, réservé ses droits
aux intérêts sur les reçus remis par l’ambassade, ou dans les notes
accordant prorogation de délai de paiement et que |l’ambassade
n’avait pas considéré les fonds percus comme des intéréts. A ce
propos, la sentence avait déclaré:

45
ARRÊT DU 15 VI 62 (OP. INDIV. DE M. ALFARO) 48

« Dès l'instant où le tribunal a reconnu que, d’après les principes
généraux et la coutume en droit international public, il y avait
similitude des situations entre un État et un particulier débiteurs
d'une somme conventionnelle liquide et exigible, il est équitable et
juridique d’appliquer aussi par analogie les règles de droit privé
commun aux cas où la demeure doit être considérée comme purgée
et le bénéfice de celle-ci supprimé. En droit privé, les effets de la
demeure sont supprimés lorsque le créancier, après avoir constitué
le débiteur en demeure, accorde un ou plusieurs délais pour satis-
faire à l'obligation principale sans réserver les droits acquis par la
demeure. »

En conséquence, le tribunal avait jugé que le Gouvernement
ottoman n'était pas tenu de payer indemnité pour les intérêts en
retard réclamés par la Russie. (Journal de Droit international privé,

1913, t. 40, p. 345.)

L’affaire du Fonds pieux des Californies déja citée offre un autre
exemple du préjudice qu’un Etat peut subir, faute de réserver les
droits susceptibles d’étre affectés par un accord international. En
cette affaire, les Etats-Unis avaient signalé que le Mexique, en
soulevant le litige en 1868 et dans les conventions ultérieures, avait
assumé les risques du succès ou de l'échec et qu'après avoir perdu,
il ne pouvait contester la compétence du tribunal. Les États-Unis
niaient l'intention d’invoquer un point purement technique, mais
soutenaient que si l’une des parties à un différend envisage de
retirer certaines réclamations de l’arbitrage, elle a l'obligation d’an-
noncer cette intention dès le début, pour permettre à l'adversaire
de faire de ces réclamations la base d’une convention séparée.
(Lauterpacht, op. cit., p. 248.)

L’arbitrage de l’affaire Landreau (1922) est l’une de celles où la
régle visant la nécessité de réserver les droits a été discutée a la
barre, mais en cette affaire il a été jugé qu'il n’y avait pas de motifs
de l’appliquer au demandeur.

En 1892, Théophile Landreau avait donné décharge au Gouver-
nement péruvien, annulant ses droits, et la commission a jugé que
le Gouvernement péruvien avait été notifié de la cession à son frère
Célestin de 30 % de la réclamation. La Commission a déclaré:

« Sans doute, s’il y avait un élément de preuve quelconque pour
montrer que Célestin avait connaissance de cette décharge à l’époque
où le contrat avait été passé et s'était abstenu de présenter sa Té-
clamation, lui et ses représentants seraient irrecevables (estopped) à
formuler une réclamation quelconque contre le Gouvernement
péruvien, mais rien ne montre qu'il y ait eu pareil acquiescement
dans cette opération conclue par Célestin. »

46
ARRÊT DU 15 VI 62 (OP. INDIV. DE M. ALFARO) 49

La Commission en a conclu qu’il n’y avait « pas de bases suffi-
santes pour déduire que les représentants de Célestin fussent irre-
cevables (estopped), en raison de sa conduite, à exercer leur droit
à leur part de 30 pour 100 ». (McGibbon, of. cif., p. 505.)

7. Contradiction

En dehors de cas spécifiques de contradiction, d'absence de pro-
testation ou de réserve des droits, de passivité, ou de toute forme
d’acquiescement exprès ou tacite, d’autres différends ont été tran-
chés contre les États en litige sur la base générale de la contradiction
entre les réclamations des États et leurs actes antérieurs. La contra-
diction est (et a été depuis longtemps) une pratique à laquelle
doivent s'attaquer les efforts combinés de la justice et de l'harmonie
internationale.

Ainsi, dans l'affaire The Mechanic (C. 1862), il a été jugé:

«L’Équateur ... avait pleinement reconnu et proclamé le principe
auquel se ramène la décision de la présente affaire, toutes les fois du
moins que des droits et profits devaient en dériver pour lui. Dès lors,
il ne pouvait, en tout honneur et toute bonne foi, nier ce même prin-
cipe quand il avait pour effet de mettre à sa charge une obligation. »
(Recueil des Arbitrages internationaux, Lapradelle et Politis, t. IT,

P- 436.)

Dans l'affaire The Lisman (1937) concernant un navire américain
saisi à Londres en juin 1915, la thèse primitive du demandeur devant
la Cour britannique des Prises:

«n'était pas l'absence de motifs raisonnables de prise ou pour
exiger le débarquement des marchandisés, mais qu'il y avait eu de
‘la part de la Couronne un délai injustifié pour prendre les mesures
qu'elle était en droit de prendre en tant que belligérant. Dans un
arbitrage ultérieur en 1937, qui a pris la place de réclamations
diplomatiques des Etats-Unis contre la Grande-Bretagne, l'arbitre
unique a déclaré:

« Par la position qu’il a prise délibérément devant la Cour des
Prises britannique, en soutenant que la prise des marchandises et
la confiscation du navire étaient licites et qu'il ne s’en plaignait
pas, mais se plaignait uniquement du délai injustifié provenant
de ce que le gouvernement n’avait pas agi rapidement, le deman-
deur a affirmé ce qu'il conteste aujourd'hui et, pour cette raison, s'est
mis dans l'impossibilité de recourir devant la présente juridiction ou
ailleurs sur la réclamation qu'il invoque aujourd’hui et d'après
laquelle ces actes étaient illicites et constituent la base de sa
réclamation. » » (Cheng, of. ctf., pp. 142-147.)

47
ARRÊT DU I5 VI 62 (OP. INDIV. DE M. ALFARO) 50

Dans l’affaire Salvador Commercial Co. (1902), la Cour d'arbitrage,
examinant la thèse du Gouvernement du Salvador selon laquelle la
compagnie ne s'était pas conformée aux termes de la concession,
a déclaré:

« Évidemment, il est clair que le Gouvernement du Salvador de-
vait être irrecevable (estopped) à revenir sur les rapports de ses
propres fonctionnaires sur cette question et à en attaquer l’exac-
titude, sans produire de preuves supplémentaires pour démontrer
que ces rapports avaient été fondés sur une erreur, ou obtenus par
fraude ou par abus d'influence. Aucune preuve de ce genre n’a été
produite. » (Cheng, tbid., p. 147.)

 

Dans l'affaire de V Usine de Chorzdw (1927), il a été jugé que l’une
des Parties n’était pas fondée (estopped) à plaider l’incompétence de
la Cour pour le motif que:

« C’est, du reste, un principe généralement reconnu par la juris-
prudence arbitrale internationale, aussi bien due par les juridictions
nationales, qu'une Partie ne saurait opposer à l’autre le fait de ne
pas avoir rempli une obligation ou de ne pas s'être servi d’un moyen
de recours, si la première, par un acte contraire au droit, a empêché
la seconde de remplir l'obligation en question, ou d’avoir recours à
la juridiction qui lui aurait été ouverte. »

Le représentant du Royaume-Uni, se référant au passage de
l'affaire de l'Usine de Chorzow et l’appliquant à la question soumise
à la Cour, a dit:

«Ce dont il s’agit est en réalité une application du principe
connu en droit anglais sous le nom d’estoppel (ou, pour employer ce
que je crois être le terme français équivalent, préclusion) qui a été
fréquemment appliqué par les tribunaux internationaux. » (McGib-
bon, op. cit., pp. 480-481.)

De même dans l'affaire des Prises d'eau de la Meuse (1937), ila
été jugé que, lorsque deux États sont liés par les mêmes obligations
conventionnelles, l’État A ne peut se plaindre d’un acte de l'État B
dont 11 a lui-même donné l'exemple dans le passé. De même, tout
en niant qu'un certain traité soit applicable à l'affaire, un Etat
ne peut soutenir en même temps qu'en ce qui concerne l’objet du
différend l’autre partie ne s’est pas conformée à certaines disposi-
tions de ce traité. (C. P. J.I., Série A/B, n° 70, p. 25.)

Dans l'arbitrage de la Mer de Behring en 1893 entre les États-Unis
et la Grande-Bretagne, les arbitres ont expressément statué contre
la thèse des États-Unis que la Grande-Bretagne avait accepté la
prétention russe d’exercer compétence exclusive sur les pêcheries
de phoques à fourrure dans la mer de Behring en dehors des eaux
territoriales, et ils ont été confirmés dans cette conclusion par le

48
ARRÊT DU I5 VI 62 (OP. INDIV. DE M. ALFARO) 51

fait que les Etats-Unis, tout comme la Grande-Bretagne, avaient
protesté contre l’ukase russe de 1821 où cette prétention était
affirmée. Comme l’a dit lord McNair, cette procédure démontrait:

«qu’un Etat partie à un différend pouvait tirer quelque avantage

en convainquant l’autre Etat d’inconséquence par rapport à une
attitude antérieurement adoptée ». (McGibbon, of. cit., p. 469.)

 

Dans son arrêt concernant les Prises d’eau de la Meuse (1937), la
Cour permanente de Justice internationale:

«estime difficile d'admettre que les Pays-Bas soient fondés à criti-
quer aujourd’hui la construction et le fonctionnement d’une écluse
dont eux-mêmes avaient antérieurement donné l'exemple ».
(C. P. J. L, Série A/B, n° 70, p. 25.)

 

La règle qui interdit les contradictions a été également appliquée
par la Commission mixte des réclamations germano-américaines
dans l’affaire Life Insurance Claims (1924), où elle a décidé qu’un
État était irrecevable à présenter des réclamations que, d’après les
règles générales du droit, ses propres tribunaux n’accepteraient pas,
par exemple des réclamations concernant les dommages que ses
propres tribunaux internes, dans des cas semblables, considéreraient
comme trop indirects. (Cheng, of. cit., p. 143.)

 

Il existe bien d’autres exemples de jurisprudence internationale
qu'on pourrait citer pour illustrer l’application du principe d’après
lequel il faut rejeter les allégations contraires aux actes d’un méme
Etat. La place me manque pour en citer d’autres. C’est pourquoi
je me suis borné a choisir quelques affaires qui me paraissent
utilement démontrer sous ses aspects principaux la force et la sou-
plesse de ce principe.

(Signé) R. J. ALFARO.

49
